        Case 5:20-cv-00372-TES-CHW Document 8 Filed 01/07/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


JIMMY JACKSON,

     Petitioner,
                                                        CIVIL ACTION NO.
v.                                                     5:20‐cv‐00372‐TES‐CHW

JUDGE KATHY S. PALMER, et al.,

     Respondents.

                                           ORDER



        Petitioner Jimmy Jackson, a prisoner in Dooly State Prison in Unadilla, Georgia,

 filed a handwritten document challenging the validity of his conviction, which the

 Clerk docketed in this case as a petition for a writ of habeas corpus. [Doc. 1]. Petitioner

 did not, however, use the required 28 U.S.C. § 2254 form. [Id.]. Additionally, Petitioner

 did not pay the $5.00 filing fee or petition the Court to allow him to proceed in forma

 pauperis in this action.

        Accordingly, the Magistrate Judge ordered Petitioner to complete and return a §

 2254 form and either pay the $5.00 filing fee or submit an affidavit for leave to proceed

 in forma pauperis along with a certified copy of his trust fund account statement for the

 last six months. [Doc. 3]. The Magistrate Judge gave Petitioner 21 days to complete and

 file the required form and either pay the filing fee or move for leave to proceed in forma
       Case 5:20-cv-00372-TES-CHW Document 8 Filed 01/07/21 Page 2 of 3




pauperis. [Id.]. The Magistrate Judge also cautioned Petitioner that his failure to fully and

timely comply could result in the dismissal of this action. [Id.].

       Thereafter, Petitioner did not file a petition on the proper form, pay the filing fee,

or move for leave to proceed in forma pauperis. Although Petitioner did file three letters

with the Court, they all appeared to relate to conditions in the prison and Petitioner’s

medical needs, rather than to this case. [Doc. 4]; [Doc. 5]; [Doc. 6]. Thus, because

Petitioner had not filed a recast habeas corpus petition, paid the filing fee, moved for

leave to proceed in forma pauperis, or otherwise responded to the order directing him to

take these actions, the Magistrate Judge ordered Petitioner to show cause why this

petition should not be dismissed based on Petitioner’s failure to comply with the

previous order. The Magistrate Judge gave Petitioner 21 days to respond and cautioned

him that his failure to do so would result in the Court dismissing this case.

       More than 21 days have passed since the Magistrate Judge entered the show

cause order, and Petitioner has not responded to that order. Thus, because Petitioner

has failed to comply with the previous orders or to otherwise prosecute his case, the

Court now DISMISSES the petition WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(b);

Brown v Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The

court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or

failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty.

Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).


                                               2
Case 5:20-cv-00372-TES-CHW Document 8 Filed 01/07/21 Page 3 of 3




SO ORDERED, this 7th day of January, 2021.

                               S/Tilman E. Self, III
                               TILMAN E. SELF, III, JUDGE
                               UNITED STATES DISTRICT COURT




                                 3
